Case 2:18-cv-03169-PSG-GJS Document 55 Filed 06/17/20 Page 1of1 Page ID #:505

Patrice L. Bishop (182256)
Stull, Stull & Brody

8383 Wilshire Bivd., Suite 800
Beverly Hills, CA 90211

Tel: 323-456-8638

Fax: 323-456-8601

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
IN RE: UBER TECHNOLOGIES, INC.. DATA
SECURITY BREACH LITIGATION MDL No. 2:18-ml-02826-PSG-GJS
This Document Relates to:
BRITTANY DURGIN, Individually and on Behalf of all Case No. 2:18-cv-03169-PSG-GJS
Others Similarly Situated, Plaintiff,

Vv.
RASIER, LLC. RASIER-CA. LLC, and UBER NOTICE OF DISMISSAL PURSUANT

TO FEDERAL RULES OF CIVIL
TECHNOLOGIES. INC.,
Defendants. PROCEDURE 41(a) or (¢); 42D”

 

 

 

 

PLEASE TAKE NOTICE: (Check one)
& This action is dismissed by the Plaintiff(s) in its entirety.

O The Counterclaim brought by Claimant(s) is
dismissed by Claimant(s) in its entirety.

[} The Cross-Claim brought by Claimants(s) is
dismissed by the Claimant(s) in its entirety.

O The Third-party Claim brought by Claimant(s) is
dismissed by the Claimant(s) in its entirety.

O ONLY Defendant(s)

 

 

is/are dismissed from (check one) 0 Complaint, 0 Counterclaim, 0 Cross-claim, 0 Third-Party Claim

 

 

 

 

brought by
The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c). IT IS S0 ORDERED.

DATED: 4\w20

June 12,2020 Patrice L. Bishop MIINITED STATES DISTRICT JUDGE

 

 

 

Date Signature of Attorney/P arty TY o D

NOTE: F.R.Civ.P. 41 (a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
summary judgment, whichever first occurs.

F.R.Civ.P. 41(c): Counterciaims, cross-claims & third-party claims may be dismissed before service of a responsive
pleading or prior to the beginning of trial.

 

CV-09 (03/10) NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
